Determination of respondent New York City Department of Housing Preservation and Development (HPD), dated February 28, 2011, terminating petitioner’s Section 8 rent subsidy on the ground that she fraudulently misrepresented her household income, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Tanya R. Kennedy, J.], entered July 27, 2011) dismissed, without costs.
The determination was supported by substantial evidence showing that petitioner intentionally failed to disclose over $93,000 in income over the course of four years (see Matter of Purdy v Kreisherg, 47 NY2d 354, 358 [1979]). Indeed, petitioner admits that she “significantly underreported her income for several years.” Petitioner’s assertions that she did not intentionally underreport her income, that she disclosed her income by submitting paystubs and by informing HPD caseworkers of the undisclosed employment, and that HPD employees assured her *560that she did not need to disclose a second, legally obtained social security number, were considered and rejected by the hearing officer and there exists no basis to disturb these credibility determinations (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]; Matter of Porter v New York City Hous. Auth., 42 AD3d 314 [1st Dept 2007]).
The penalty imposed does not shock our sense of fairness (see Matter of Bland v New York City Hous. Auth., 72 AD3d 528 [1st Dept 2010]; Matter of Smith v New York City Hous. Auth., 40 AD3d 235 [1st Dept 2007], lv denied 9 NY3d 816 [2007]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Sweeny, Renwick and Richter, JJ.